IN THE COURT OF APPEALS OF IOWA

                                      No. 17-0201
                                   Filed May 3, 2017


IN THE INTEREST OF J.R.,
Minor Child,

J.R., Father,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Clinton County, Phillip J. Tabor,

District Associate Judge.



          A father appeals from the order terminating his parental rights.

AFFIRMED.




          Matthew D. Hatch of Hatch Law Firm, P.C., Bettendorf, for appellant

father.

          Thomas J. Miller, Attorney General, and Gretchen W. Kraemer, Assistant

Attorney General, for appellee State.

          Marsha J. Arnold, Davenport, for minor child.



          Considered by Danilson, C.J., and Potterfield and Bower, JJ. Tabor, J.,

takes no part.
                                              2


BOWER, Judge.

         A father appeals a juvenile court order terminating his parental rights. We

find there is sufficient evidence in the record to support the termination and

termination is in the child’s best interests. We affirm the decision of the juvenile

court.

         I.    Background Facts & Proceedings

         J.R., father, and E.B., mother, are the parents of J.R., who was born in

2013. Both parents have a history of substance abuse. The child was voluntarily

removed from the mother’s care in August 2015 after he was injured by the

mother to the extent he required three surgeries. 1                The mother admitted

slamming the child into a table, which caused injury to his intestines. The child

developed gangrene and a portion of his intestines was removed. A hair test of

the child was positive for marijuana; a hair test of another child in the household

was positive for methamphetamine. The father was in prison at this time, but

shortly thereafter was released on parole.

         On January 14, 2016, the juvenile court adjudicated the child as being in

need of assistance (CINA) pursuant to Iowa Code section 232.2(6)(b), (c), (g),

(n), and (o) (2015). The father was sporadic in attending parenting sessions. He

was not amenable to receiving suggestions on improving his parenting skills.

         The father participated in supervised visits.2 On September 14, 2016, the

child’s therapist wrote a letter stating visits with his parents was emotionally


1
   The mother was charged with child endangerment. That case was still pending at the
time of the termination hearing.
2
   The father did not participate in visitation for a period of time while he was in jail on a
charge of domestic abuse assault. The charge was later dismissed.
                                           3


damaging to the child and caused behavioral problems. The therapist stated the

child’s “behaviors can be attributed to his visits with his parents as well as past

emotional trauma caused by his parents. At this time, I am recommending to

cease any visits between [the child] and his biological parents.”

        The father had a history of mental health problems and had previously

been diagnosed with bipolar disorder. He had a new psychological evaluation in

December 2016 and was diagnosed with attention deficit disorder, intermittent

explosive disorder, and antisocial personality disorder.       The report noted the

father “evidences numerous discrete episodes of failure to resist aggressive

impulses which have resulted in serious assaultive acts and destruction of

property.”    He met with a therapist for anger management but continued to

engage in angry outbursts.

        The State filed a petition for termination of the parents’ rights on

September 19, 2016. After a hearing, the juvenile court terminated the father’s

rights under section 232.116(1)(d), (e), and (h).3 The court stated:

        His actions and testimony in court indicate that he continues to
        have serious anger management issues, and he is not in a position
        to have this child returned to him at this time, nor from observing
        him in court does the Court believe he at any time soon will be in a
        position to have the child placed with him. The evaluations of the
        father both in and out of prison indicate Explosive Disorder. His
        demeanor on the stand and his actions testified to in recent events
        indicate that the Explosive Disorder continues to not be controlled
        by the father. The father does not agree with any of the
        recommendations of the professionals in this case and refuses to
        work on any issues as he believes he knows all there is to know
        about all subjects and the professionals and providers are wrong in
        their beliefs.



3
    The mother’s rights were also terminated and she has not appealed.
                                        4


The court concluded termination of the father’s rights was in the child’s best

interests. The father now appeals the decision of the juvenile court.

      II.     Standard of Review

      The scope of review in termination cases is de novo. In re D.W., 791

N.W.2d 703, 706 (Iowa 2010).       Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). Where there is clear and convincing evidence, there is no serious or

substantial doubt about the correctness of the conclusion drawn from the

evidence.    In re D.D., 653 N.W.2d 359, 361 (Iowa 2002).         The paramount

concern in termination proceedings is the best interests of the child. In re L.L.,

459 N.W.2d 489, 493 (Iowa 1990).

      III.    Sufficiency of the Evidence

      The father claims there is not sufficient evidence in the record to support

termination of his parental rights. Where the juvenile court has terminated a

parent’s rights on multiple grounds, “we need only find termination appropriate

under one of these sections to affirm.” In re J.B.L., 844 N.W.2d 703, 704 (Iowa

Ct. App. 2014).

      We find the father’s rights were properly terminated under section

232.116(1)(d), which provides:

      The court finds that both of the following have occurred:
              (1) The court has previously adjudicated the child to be a
      child in need of assistance after finding the child to have been
      physically or sexually abused or neglected as the result of the acts
      or omissions of one or both parents, or the court has previously
      adjudicated a child who is a member of the same family to be a
      child in need of assistance after such a finding.
              (2) Subsequent to the child in need of assistance
      adjudication, the parents were offered or received services to
                                             5


       correct the circumstance which led to the adjudication, and the
       circumstance continues to exist despite the offer or receipt of
       services.

The phrases “physical abuse or neglect” or “abuse or neglect” mean “any

nonaccidental physical injury suffered by a child as the result of the acts or

omissions of the child’s parent, guardian, or custodian or other person legally

responsible for the child.” Iowa Code § 232.2(42).

       One of the grounds for the CINA adjudication in this case was section

232.2(6)(b), which applies to a child “[w]hose parent, guardian, other custodian,

or other member of the household in which the child resides has physically

abused or neglected the child, or is imminently likely to abuse or neglect the

child.” The child was severely injured by the mother and she was charged with

child endangerment. We find the child was adjudicated CINA after a finding the

child was physically abused as a result of the act of one of the parents, meeting

the criteria for section 232.116(1)(d)(1).

       The evidence also shows the father was offered services to correct the

circumstances which led to the CINA adjudication, but the circumstances

continued to exist despite the offer of services. The father’s testimony showed

he was still struggling with anger management.            In addition, he was not

interested in receiving suggestions on improving his parenting skills, stating he

already knew everything he needed to know.           We find the State presented

sufficient evidence to meet the statutory requirement for section 232.116(1)(d)(2).

       We conclude the juvenile court properly concluded the father’s parental

rights could be terminated under section 232.116(1)(d).
                                          6


       IV.    Best Interests

       The father claims termination of his parental rights is not in the child’s best

interests. He claims he and the child have bonded and terminating his parental

rights may cause damage to the child’s mental and emotional health.                In

considering a child’s best interests, we give consideration “to the child’s safety, to

the best placement for furthering the long-term nurturing and growth of the child,

and to the physical, mental, and emotional condition and needs of the child.” Id.

§ 232.116(2); In re P.L., 778 N.W.2d 33, 40 (Iowa 2010).

       We find termination of the father’s parental rights is in the child’s best

interests. We agree with the juvenile court’s finding, “The parents are unable to

handle the responsibility and needs of [the child]. The father is still in the process

of working through his own issues, especially his problems with anger

management, and he is not in a position to meet the child’s needs.”

       We affirm the decision of the juvenile court terminating the father’s

parental rights.

       AFFIRMED.